Citation Nr: 0315236	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from September 1969 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
PTSD.

The veteran provide oral testimony before the undersigned 
Veterans Law Judge via a video conference with the RO in 
March 2003, a transcript of which has been associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the RO.  See 38 C.F.R. § 19.9 
(2002).  

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the RO has not adequately developed the claim.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the RO's failure to consider the VCAA or issue 
a development letter consistent with the notice requirements 
of the VCAA, particularly for a claim that has been pending 
well after the enactment of the VCAA, amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The veteran is seeking service connection for PTSD.  His 
service personnel records show he served in the Republic of 
Vietnam from July 15, 1970 to July 14, 1971.  He was assigned 
to the C Battery, 2nd Battalion, 32nd Artillery Group as a 
cannoneer beginning on July 17, 1970.  His military 
occupational specialty number was 13A10.  He was enroute to 
the continental United States on July 12, 1971.  

The veteran has specified both specific and nonspecific 
stressful events that he experienced during active service in 
the Republic of Vietnam, which he claims caused his PTSD.  He 
alleges nonspecific stressors in a history of traumatic 
events reported during VA outpatient treatment in November 
2000 and in a written stressor statement received in February 
2001 and July 2001.  



He also alleges specific stressful events in a written 
statement submitted at the hearing in March 2003, before the 
undersigned Veterans Law Judge.  This includes the death of a 
fellow soldier in November 1970 who drowned while he tried to 
save him.  The other is a combat-related event that occurred 
on or about March 29, 1971, during which he saw the body of 
his lieutenant who died in the enemy attack.  The veteran has 
provided meaningful details of these events such that 
verification should be attempted.  

There is also a written statement from a fellow soldier 
received in March 2003 who apparently served in the same 
artillery unit with the veteran from August 1970 to May 1971.  
He provides some corroboration of the drowning incident but 
alleges this occurred in December 1970.  He also states that 
in February 1971 another soldier was killed in the bunker 
next to the veteran during a "sapper" attack.  This 
statement does not contain sufficient detail and is different 
from the details provided by the veteran.  However, there 
exists sufficient information that an attempt at verification 
of the events should be made.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).


2.  The RO should furnish the veteran 
with a development letter consistent with 
the notice requirements of the VCAA as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.

3.  The veteran is seeking service 
connection for PTSD.  His service 
personnel records show he served in the 
Republic of Vietnam from July 15, 1970 to 
July 14, 1971.  He was assigned to the C 
Battery, 2nd Battalion, 32nd Artillery 
Group as a cannoneer beginning on July 
17, 1970.  His military occupational 
specialty number was 13A10.  He was 
enroute to the continental United States 
on July 12, 1971.  

The veteran has specified both specific 
and nonspecific stressful events that he 
experienced during active service in the 
Republic of Vietnam, which he claims 
caused his PTSD.  He alleges nonspecific 
stressors in a history of traumatic 
events reported during VA outpatient 
treatment in November 2000 and in a 
written stressor statement received in 
February 2001 and July 2001.  

He also alleges specific stressful events 
in a written statement submitted in March 
2003.  This includes the death of a 
fellow soldier in November 1970 who 
drowned while he tried to save him.  The 
other is a combat-related event that 
occurred on or about March 29, 1971, 
during which he saw the body of his 
lieutenant who died in the enemy attack.  
The records and statements are identified 
by tabs on the right side of the claims 
folder.  

There is also a written statement from a 
fellow soldier received in March 2003 who 
apparently served in the same artillery 
unit with the veteran from August 1970 to 
May 1971.  He provides some corroboration 
of the drowning incident but alleges this 
occurred in December 1970.  He also 
states that in February 1971 another 
soldier was killed in the bunker next to 
the veteran during a "sapper" attack.  
This statement does not contain 
sufficient detail and is different from 
the details provided by the veteran.  The 
statement is identified by a tab on the 
right side of the claims folder.  

Request both the veteran and the former 
soldier to provide any additional details 
they can recall that pertain to these 
stressful events.  Ask them to state if 
they cannot recall any additional details 
that pertain to these stressful events.  

Send a request to the Director, National 
Personnel Records Center, ATTN: NCPMR-O 
9700 Page Avenue, St. Louis, MO, 63132 
for any Morning Reports pertaining to 
veteran's service in Vietnam.  Please 
request any outstanding personnel records 
from the NPRC, ATTN: U.S. Army Liaison, 
St. Louis, MO.  Prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran and 
the former soldier, along with any 
additional details they may provide.  

Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The stressor statements 
already of record are identified in the 
claims file with tabs.  

Following the completion of the above, 
the stressor summary and all associated 
documents should be sent to the 
Commander, U.S. Army Intelligence and 
Security Command, ATTN: IAOPS-MH, 
Building 2444, Ft. Belvoir, VA 22060-5370 
to obtain verification of the claimed 
stressors.  U.S. Army Intelligence and 
Security Command should be requested to 
provide any information which might 
corroborate any of the veteran's claimed 
combat and non-combat experiences and 
stressors.

4.  If, and only if, there is evidence 
that corroborates a stressor(s), then the 
RO should arrange for a special 
psychiatric examination of the veteran 
with the appropriate VA medical facility.  
The purpose of the examination is to 
determine whether the veteran currently 
has PTSD, and, if so, the etiology of 
this disorder.  The examiner should 
utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
a diagnosis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  If considered necessary, 
the examiner should conduct any necessary 
diagnostic studies and record pertinent 
medical complaints, symptoms and clinical 
findings.  
The examiner must conduct a thorough 
examination of the veteran's current 
mental status.  It is also imperative 
that the examiner review the veteran's 
service records, service medical records, 
and all pertinent post-service medical 
records, particularly those which 
provided opinions as to the etiology of 
his current psychiatric condition.  The 
examiner must certify review of such 
records, and provide an adequate 
discussion thereof.  After a review of 
the claims file, it is requested that the 
examiner provide explicit responses to 
the following questions:
Does the veteran currently have PTSD?  If 
so, provide an opinion as to whether PTSD 
is causally related to service and 
indicate on what stressful incident(s) 
the diagnosis is based.  The examiner 
must express an opinion as to whether any 
other psychiatric disorder found on 
examination is causally related to the 
veteran's service.  
Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.
5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).
In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim of entitlement to service 
connection for PTSD.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


